Citation Nr: 0512006	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  The propriety of an initial 20 percent rating for a low 
back disability.  

3.  The propriety of an initial 10 percent rating for pyrosis 
with reflux symptoms.  

4.  The propriety of an initial 10 percent rating for a right 
knee disability.  

5.  Entitlement to an increased evaluation in excess of 10 
percent for hypertension.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1960 to 
September 1963 and from October 1964 to December 1984.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a August 2002 rating action by the RO 
that granted service connection for a low back disability, 
which was assigned a 20 percent rating from June 15, 2002 and 
for pyrosis with reflux symptoms, which was assigned a 10 
percent rating from June 15, 2002.  In a rating action of 
July 2004 the RO granted service connection for a right knee 
disability, which was assigned a 10 percent rating from 
September 22 2003, and denied service connection for a left 
knee disability.  The RO also denied an increased rating for 
hypertension and entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  

The issues of entitlement to higher ratings for a low back 
disability, pyrosis with reflux symptoms, right knee 
disability and hypertension as well entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The veteran's has arthritis in the left knee as a result of 
parachute jumping during service.  


CONCLUSION OF LAW

Arthritis in the left knee was incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), is applicable to this appeal.  38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in regard to the veteran's claim 
for service connection for a left knee disability, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  


I.	Factual Basis  

The record indicates that the veteran was a recipient of the 
Master Parachute Badge.  

Review of the service medical records reveal that the veteran 
was treated in June 1983 after he incurred a twisting injury 
to his left knee.  After the knee was aspirated it was placed 
in a cylinder cast.  No pertinent abnormality was noted on 
the veteran's October 1984 examination prior to service 
retirement.  In the report of medical history the veteran 
answered in the affirmative regarding a trick or locked knee.  

During a VA examination in May 2004 the veteran gave a 
history of 500 parachute jumps during service.  At the 
conclusion of the examination the physician opined that with 
500 jumps while in the military that this was at least in 
part the reason for development of arthritis in the knees.   
The examiner ordered x-rays of the knees but the findings of 
these x-rays were not in the examination report.  On a VA 
examination in December 2004 x-rays were reported to show 
some degenerative changes in the knees  

II.  Legal Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service.  38 C.F.R. 
§ 3.303(d) (2004).  

The service medical records indicate that the veteran injured 
his left knee on at least one occasion during service.  The 
record also shows that the veteran performed several hundred 
parachute jumps.  X-rays studies performed on a recent VA 
examination showed some degenerative changes in the left knee 
and a VA physician has opined, essentially, that such 
arthritis is likely attributable, at least in part, to the 
veteran's in-service parachute jumping.  Since the veteran 
had a traumatic left knee injury during service and currently 
has arthritis in that knee that a VA physician has attributed 
to service, service connection for arthritis in the left knee 
is warranted.  


ORDER

Service connection for arthritis in the left knee is granted.  


REMAND

The record reflects that the veteran received treatment for 
his service connected disabilities at a VA medical facility 
subsequent to April 2004, but no records reflecting such 
treatment are currently in the claims folder.  The Board 
notes that this is significant because records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). VA is required to obtain these 
records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The veteran has been afforded recent examinations to evaluate 
his knee and back disabilities, but the examination reports 
do not contain the needed DeLuca findings.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for total rating 
based on individual unemployability, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work. 38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  Although the veteran 
does not currently meet the percentage requirements for TDIU.  
38 C.F.R. § 4.16(a) (2004).  VA policy, however, is to grant 
TDIU in all cases where service connected disability causes 
unemployability, regardless of the percentages.  38 C.F.R. 
§ 4.16(b) (2004).  Moreover, this issue must be readjudicated 
in light of the grant of service connection for the left knee 
disability.

It is noted that the veteran was last afforded a VA 
examination of his right knee disability in May 2004.  

All records documenting the veteran's 
treatment at the VA outpatient clinic in 
Greenville, South Carolina subsequent to 
April 14, 2004 should be obtained and 
associated with the claims folder.  

The AMC or RO should afford the veteran a 
VA orthopedic examination to evaluate the 
current severity of his low back, and 
right and left knee disabilities. The 
examiner should review the claims folder 
in conjunction with the examination and 
state that the claims folder has been 
reviewed.  

With regard to the knees, the examiner 
should report whether there is lateral 
subluxation or lateral instability, and 
if present, express an opinion as to the 
severity of such subluxation or lateral 
instability. 

The examiner should report the ranges of 
knee flexion and extension in degrees.  
The examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

With regard to the low back disability, 
the examiner should report the ranges of 
forward flexion, extension, lateral 
bending to the left and right, and 
rotation to the left and right.  The 
examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should also report whether 
the back disability is manifested by 
spasm, or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour. 

The AMC or RO should afford the veteran 
an appropriate examination to assess the 
impact of his service connected 
disabilities on his ability to maintain 
gainful employment consistent with his 
education and occupational experience.  
The examiner should provide an opinion, 
with rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that the service 
connected disabilities preclude the 
veteran from maintaining suitable gainful 
employment.

The claims folder must be made available 
to the examiner at he time of the 
evaluation and it should be reported that 
the claims folder has been reviewed in 
the examination report.

Then, the veteran's current claims should 
be readjudicated.  If it is determined 
that the veteran does not meet the 
percentage requirements for TDIU, it 
should consider whether referral for an 
extraschedular TDIU is warranted.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


